Title: To George Washington from James Madison, 3 March 1788
From: Madison, James
To: Washington, George

 

Dear Sir
N. York. March 3d 1788

The Convention of N. Hampshire has afforded a very disagreeable subject of communication. It has not rejected the Constitution, but it has failed to adopt it. Contrary to all the calculations that had been made it appeared on the meeting of the members that a majority of 3 or four was adverse to the object before them, and that on a final question on the merits, the decision would be in the negative. In this critical state of things, the fœderalists thought it best to attempt an adjournment, and having proselyted some of the members who were positively instructed agst the Constitution, the attempt succeeded by a majority of 57 agst 47, if my information as to the numbers be correct. It seems to be fully expected that some of the instructed members will prevail on their towns to unfetter them and that in the event N. Hampshire will [be] among the adopting States. The mischief elsewhere will in the mean time be of a serious nature. The second meeting is to be in June. This circumstance will probably be construed in Virga as making cotemporary arrangements with her. It is explained to me however as having reference merely to the conveniency of the members whose attendance at their annual elections & Courts would not consist with an earlier period. The opposition I understand is composed precisely of the same description of characters with that of Massts and stands contrasted to all the wealth, abilities, and respectability of the State.
I am preparing to set out for Orange, and promise myself the pleasure of taking Mount Vernon in the way. Meantime I remain Yours most respectfully & Affetly

Js Madison Jr

